

Director Compensation Program
On August 10, 2016, the Board of Directors of Digital Realty Trust, Inc. (the
“Company”) approved revisions to the Company’s director compensation program,
effective as of May 10, 2016, as follows:
Under the revised program, each of the Company’s directors who is not an
employee of the Company or any of its subsidiaries receives an annual cash
retainer of $75,000 for services as a director. In addition, any non-employee
director who serves as Chairman of the Board receives an annual cash retainer of
$50,000 and any non-employee director who serves as Vice Chairman of the Board
receives an annual cash retainer of $25,000 (in each case, in addition to the
annual cash base retainer of $75,000). Directors receive annual fees for service
as members (excluding chairs) on the following committees, in addition to the
foregoing retainers: $15,000 for the Audit Committee; $15,000 for the
Compensation Committee; and $15,000 for the Nominating and Corporate Governance
Committee. The director who serves as the chair of the Audit Committee receives
an annual retainer of $30,000; the director who serves as the chair of the
Compensation Committee receives an annual retainer of $30,000; and the director
who serves as the chair of the Nominating and Corporate Governance Committee
receives an annual retainer of $25,000.
In connection with the revisions to the director compensation program, the
Digital Realty Trust, Inc., Digital Services, Inc. and Digital Realty Trust,
L.P. 2014 Incentive Award Plan, as amended, was amended to provide for revised
formula grants of profits interest units (or, at the election of the director,
shares of the Company’s common stock (“Common Stock”)) to non-employee directors
as follows:
•
Pro Rata Grant. Commencing as of August 10, 2016: (i) each person who first
becomes a non-employee director on a date other than the date of an annual
meeting of stockholders will, on the date of such person first becoming a
non-employee director, be granted a number of profits interest units equal to
the product of (A) the quotient obtained by dividing (x) $145,000 by (y) the
fair market value of a share of Common Stock on such date, multiplied by (B) the
quotient obtained by dividing (x) 12 minus the number of months that have
elapsed since the immediately preceding annual meeting of stockholders, by
(y) 12; and (ii) in addition to the foregoing pro-rata grant, if applicable,
each person who first becomes the Chairman of the Board on a date other than the
date of an annual meeting of stockholders will, on the date of such person first
becoming the Chairman of the Board, be granted a number of profits interest
units equal to the product of (A) the quotient obtained by dividing (x) $100,000
by (y) the fair market value of a share of Common Stock on such date, multiplied
by (B) the quotient obtained by dividing (x) 12 minus the number of whole months
that have elapsed since the immediately preceding annual meeting of
stockholders, by (y) 12. The awards will be fully vested on the date of grant.

•
Annual Grant. Commencing as of the first annual meeting of stockholders to occur
after the Company’s 2016 annual meeting: (i) each person who first becomes a
non-employee director at an annual meeting of stockholders and each person who
otherwise continues to be a non-employee director immediately following such
annual meeting will, on the date of such annual meeting, be granted a number of
profits interest units equal to the quotient obtained by dividing (x) $145,000
by (y) the fair market value of a share of Common Stock on the date of such
annual meeting; and (ii) in addition to the foregoing annual grant, each person





--------------------------------------------------------------------------------




who first becomes the Chairman of the Board at an annual meeting of stockholders
or such person who otherwise continues to be the Chairman of the Board
immediately following such annual meeting, as applicable, will, on the date of
such annual meeting, be granted a number of profits interest units equal to the
quotient obtained by dividing (x) $100,000 by (y) the fair market value of a
share of Common Stock on the date of such annual meeting. A director who is also
an employee who subsequently incurs a termination of employment and remains on
the Board will not receive a pro-rata grant, but, to the extent such director is
otherwise eligible, will receive annual grants after such termination of his
status as an employee. The awards will be fully vested on the date of grant.
 


